 I)IC('ISIONS O()F NA IONAL L.ABOR RLATIONS BOAR)St. Vincent's Hospital and Retail Clerks Union, iocalNo. 1573, United Food and Commercial WorkersInternational Union, AFI-CIO.' Cases 19 CA9956. 19 R(' 8497. and 19-RC 8541August 9. 1979[)ECISION, ORDER. AND DIRECTION OFSECOND ELIECTIONSBY C(IIAIRMAN FANNIN ANt) MEMBERS PEN I..(ANI) TRUI:SI)AI.LOn May 31. 1979, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Counselfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional abor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.2andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of' the National LaborRelations Act, as amended, the National Labor Rela-tions Bot-rd adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that Respondent, St. Vincent's Hospital, Billings.Montana, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.IF IS FURTlER ORDtRED that the elections held atBillings, Montana, on October 26, 1977, in Cases 19-RC-8497 and 19-RC-8541 be, and they hereby are.I The Charging Party's name has been changed in recognition of the June7, 1979. merger between the Retail Clerks International Union and heAmalgamated Meatcutters and Butcher Workmen of North America,2 Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law udge's resolutions with respect to credibility unlessthe clear preponderance of all of' the relevant evidence cons inces us that theresolutions are incorrect. Standard D ' Wall Products Inc. 91 N.RB 54411950). enfd. 188 F.2d 362 (3d ('ir. 1951). We have carefully examined therecord and find no basis for reversing his findings.I Based on our own careful analysis of this case, we have determined thatRespondent, by the number and extent of its unfair labor practices, hasengaged in such egregious and widespread misconduct as to demonstrate ageneral disregard fr its employees' fundamental statutory rights. We there-fore find extraordinary remedial measures appropriate. and we shall adoptthe broad injunctive language contained in the recommended Order. SeeHIickmorr Fods, In( .242 NI.RB 1357 (1979).set aside and that Cases 19 RC-8497 and 19 RC-8541 be, and they hereby are, severed from Case 19-CA-9956 and remanded to the Regional Director forRegion 19 for the purpose of conducting new elec-tions.[Direction of Second Elections and Excelsior foot-note omitted from publication.JDECISIONSIAIEMIENF Or Fi. CASEGtiORG CHRISIENSEN N Administrative Law Judge: OnJuly 11 13, 1978. 1 conducted a hearing in Billings. Mon-tana. to hear issues raised by a complaint issued on January27, 1978, and amended on July 6. 1978, on the basis of acharge filed by Retail Clerks Union, Local 1573. Charteredby Retail Clerks International Union, AFL CIO, (hereaftercalled the Union) on November 14, 1977.' and the Union'sOctober 31 objections to an election held on October 26.Since the complaint as amended encompassed the Union'selection objections set for hearing,' the three cases and theissues raised by the objections and the complaint were con-solidated or hearing and decisional purposes.The amended complaint and surviving election objec-tions allege St. Vincent's Hospital (hereafter called the Em-ployer. Respondent. or the Hospital) violated Section8(a)(I) and (2) of the National Labor Relations Act, asamended (hereafter called the Act), and prevented a freeand fair election by threatening employees with loss ofjobs,benefits, privileges, work and promotional opportunities.and flexibility in work assignments as well as stricter work-ing conditions in the event they supported the Union in theforthcoming election; by soliciting employee grievances toundermine the Union: by interrogating and maintaining asurveillance of the employees' union activities, sentiments,and support; and by maintaining, supporting, and dominat-ing a labor organization called the Employees Council ofSt. Vincent's Hospital.'The Hospital denied that any authorized agent utteredthe alleged threats: denied that any authorized agent solic-ited grievances to undermine the Union; denied that anyauthorized agent interrogated any employees regardingtheir and other employees' union activities, sentiments, andsupport: denied that any authorized agent maintained asurveillance of employee union activities: denied that theCouncil was a labor organization within the meaning of theAct and that it maintained, supported. and dominated thatorganization or that. in any event, it maintained, supported.and dominated it within 6 months of the date the chargewas filed: and alleged that any interferences with its em-ployees' Section 7 rights. if found, were insufficient to affectthe election results, and therefore the results should be cer-tified.I All dates herein are 1977, unless otherwise stated.2 On February 9 the Regional Director dismissed union election objections1. 4. 6, 7, and 8 and directed a hearing on objections 2. 3. and 5.'Hereafter called the Council.244 NLRB No. 20 SI. VIN('INI'S ttOSPI AI.The issues before me for disposition are:1. Whether Respondent by authorized agents uttered thealleged threats.2. Whether Respondent by authorized agents :,olicitedemployee grievances to undermine the Union.3. Whether Respondent b authorized agents interro-gated employees regarding their and other employees'union activities, sentiments, and support and maintained asurveillance of their union activities.4. Whether the Council was a labor organization withinthe meaning of the Act.5. Whether the Hospital dominated, interfered with, orassisted that organization in the administration of its affairs.6. Whether the Hospital dominated. interfered with orassisted the Council within the 6 months prior to the datethe Union's original charge was filed.7. In the event affirmative findings are entered itih re-spect to I through 6, whether such actions or conduct aresufficient to warrant setting aside the election and directinga new election.The parties appeared by counsel at the hearing and wereafforded full opportunity to produce evidence, examine iandcross-examine witnesses, argue. and file briefs. Briefs ha\ebeen received from counsel for the General C(ounsel and theEmployer.Based on my review of the entire record. observation ofthe witnesses. persual of the briefs. and research. I enter thefollowing:FIININGS )1: FA( I1. JURl)IIM II(NThe complaint alleged, the answer admitted, and I findthat at times pertinent Respondent was a Montana corpo-ration engaged in the operation of a proprietary hospital atBillings, Montana; that during the 12 months prior to theissuance of the complaint Respondent purchased andcaused to be delivered to its facilities at Billings goods andmaterials valued in excess of $50.000 which were trans-ported to those facilities from States outside of Montana:that during the same period Respondent earned gross rev-enues exceeding $250.000; and that. on the basis of theforegoing. Respondent was an employer engaged in com-merce in a business affecting commerce within the meaningof Section 2(2), (6). and (7) of the Act.II. I.ABOR OR(iANIZAIIONThe complaint alleges, the answer admits. and I find thatat times material the Union was a labor organization withinthe meaning of Section 2(5) of the Act.Respondent denies that the Council was a labor organi-zation within the meaning of Section 2(5).Under Section 2(5) of the Act, a labor organization is an'employee committee which exists, at least in part. for thepurpose of dealing with an employer over grievances. labordisputes, rates of pay. wages. hours, or working conditions.While in existence prior thereto, in 1975 the Council pro-mulgated a formal set of bylaws setting forth its organiza-tion, purposes, etc. Under those bylaws. all employees.whether supervisory, professional. nonsupervisor,, or non-professional. becaime eligible tor meimbershilp: dlis Acrc setait one l, urtlh of I percenlt of wages:4a 14-nlciber goscrn-ing board was established, elected biennilll hb arcal ,rfunction. Aith officers thereof elected aiul1l\ hb tIhe go \erning board: a regular monlthl meeting date wia estibh-lished plus provision ftor special meetings (pro. Idetd the lit-ter were !approved b the hsptill Ildnlinlstl.llln ): tilhehospital administrator and director Ol peronnme! \werenal;led c\ *,li, offiio mberse Ieh go .crlinlng bot )lrd ot the('Council. and tile presence of 1at lets( o nce o them l t CatchmieetinL of thie board or (Council s as mnlld.Atled: Mlid it \\.Isspecified the Council, mic'r ali. woul d Ilhallnldle ;itd c\pelldcouncil funids to benefit hspitll emplo\ee or for chlritahl epurposes. would "further cominillicaltions" heI, ccn ilhehospital dmlinistration ;and the em!lplo\ecs. t)1ld Ii presentto the administration "suggestions. problcnls or qcltllonspertaining to the Hospital. allld would resi.aInd utiggestsolutions to probhlenl, bronght to the (ouncll's alttentio hthe administration.Sinlce the proniulIgtili of tilhe 1975 b l;ss. in miletl -of te ('outici's goserning oard ttended \ dusni clectledrepresentaties of the cmrl0\xces inlld cithrc the I lospl.l'sadministrator or its personnel dirclr.' tile bord h iar .s:.I)iscussed council (emploee proposlls ltor purcll.seotf a nlicro;lwave ovel fr emplosee use on tll I ospit;alspremises.2. l)iscussed and au;lthorized disbrsemenl t of councilfunds to provide ree coflfee anid mels lotr night hit't Ilp.m. 7 a.m.) emplosees.3. I)iscussed council (emploNee) pr'oposals for install;a-tion of i \tledinig lhin;lilne t1 cntploc use on tile Iospi-tal's premises.4. Discussed council (emiploee) proposils 1or pro(idingspace within the [Iospit;il for in eplo\ee loiunge 1and se-cured Hlospital appro\Al thlel r.et5. I)iscussed counll (elmlploee) propos ls for the I opi-tal's furinishling emploees a starlter batter\ Iaid cables forthe purpose of starting enmplo cc autos in cold eatiher (de-ied).6. Discussed council (empl) e) questions concerningprocedures for processinig employee rise\antes lnd thefunction of the grie ance committee.7. Discussed colincill (emploec reports regarding pa-tient gripes.8. Discussed council (emplo\ce) questions ald comn-plaints concerning the pament and amount of emplo\ecwage increases.9. Discussed council (empilo\ee) proposals ifor tle Hospi-tal's sharing the costs or an emplo,ee-superisor dinnerparty (approved).10. Discussed council eiploN',ec) proposals thalt theHospital cash emplose checks (denied).I .[)iscussed council (enmpioeel proposals for the in-stallation (and subsequent chanige in location) ot a hbircclrack for employee use (appro cd}.4 The fospital dlsirhuted t* emploees trlil, oulh 'llu ig I1 I o It.k t11and renil the dtules o t he ( iintill' l he comnplainl lleged. he .onwcr .rm litcd. l I i thil to 1 Il1le,perinenl Mlchel 'llienbeinh g its .aitIrlurllralr. Jnim I \.tspersnnel drecir. and both ere pers\ -t itd a ient uo I htc tonpimacting mi its behali DECISIONS OF NATIONAL LABOR RELATIONS BOARD12. Discussed council (employee) complaints of allegederrors in pay computations.13. Discussed a council (employee) proposal that a meritincrease program be instituted (denied).14. Discussed council (employee) proposals fior establish-ment of a bowling league and council payment of employeeentry fees therefor.15. Discussed a council (employee) proposal that vaca-tion pay be paid when a vacation was taken rather than onthe anniversary date of employment.16. Discussed council (employee) proposals for the Hos-pital's furnishing of free meals to employees under certaincircumstances.17. Discussed council (employee) proposal tbr fixedrather than rotating shifts (denied).18. Discussed council (employee) concerns over the etfective date for payment of cost-of-living wage increases toemployees.19. Discussed a council (employee) proposal for shiftchoices based on seniority (tabled).20. Discussed council (employee) inquiries regardingjobinterchanges.21. Discussed council (employee) requests that employ-ees be furnished free TV sets while hospitalized.22. Discussed council (employee) proposals for the in-stallation of lights in the employee parking lot.23. Discussed council (employee) questions and inquiriesconcerning vacation and holiday pay policies.24. Discussed and authorized disbursement of councilfunds for the purpose of providing gifts to supervisors em-ployed at the Hospital.25. Discussed and authorized the disbursement of coun-cil funds to defray employee costs in attending workshops.Since the 1959 issuance of the Supreme Court's CabotCarbon decision' interpreting Section 2(5) of the Act, theBoard (and circuit courts which have reviewed its decisions)consistently has held that any employee committee whichrepresents employee interests in discussing topics such asthose outlined heretofore with their employer is "dealingwith" that employer concerning grievances. rates of pay.wages, hours, and working conditions and therefore is alabor organization within the meaning of Section 2(5) of theAct, without regard to the degree of discretion managementexercises over the matters discussed.7The case relied upon6 N. L. R. B. v. Cabot Carbon Company and Cabot Shops, Inc., 360 U.S. 203(1959).' Modern Plastics Corporation, 155 NLRB 1126 (1965): Bauer Welding andMetal Fabricators, Inc. v. N.L.R.B. 358 F.2d 766 (8th Cir. 1966). enfg. 154NLRB 954 (1965): Hydraulic Accessories Company, 165 NLRB 864 (1967):N.L.R.B. v. H d H Plastics Manufacturing Company, 389 F.2d 678 (6th Cir.1968), enfg. 158 NLRB 1395 (1966); N.L.R.B. v. Drives, Inc., 440 F.2d 354(7th Cir. 1971) enfg. 172 NLRB 969 (1968); Pines of America Inc., 179NLRB 376 (1969): N.L.R.B v. Arrow Specialties. Inc., 437 F.2d 522 (8th Cir.1971), enfg. 177 NLRB 306 (1969): North American Rockwell Corporation.191 NLRB 833 (1971); Utrad Corp. v. N L.R.B., 454 F.2d 520(7th Cir. 1972)enfg. 185 NLRB 434 (1970); N.LR.B. v. Clapper's Manufacturing. Inc., 458F.2d 414 (3rd Cir. 1972), enfg. 186 NLRB 324 (1970): Hertzka & Knowles,206 NLRB 191 (1973); Money Oldsmobile Company, 201 NLRB 155 (1973):Alta Bates Hospital, 226 NLRB 485 (1976): International Signal and ControlCorp., 226 NLRB 661 (1976); Rideout Memorial Hospital, 227 NLRB 1338(1977): Kux Manufacturing Corporation and Continental Marketing Corpora-tion, 233 NLRB 317 (1977); Ace Manufacturing Co., Inc. Division of A-T-O,Inc., 235 NLRB 1023 (1978); Easy-Heat Wirekraft, Division of Bristol Prod-ucts, Inc.. 238 NLRB 1695 (1978): Fry Foods, Inc., 241 NLRB 76 (1979).by Respondent for a contrary conclusion. Mert-Menlc'ritalHo.vpital Corp.. 231 NLRB 1108 (1977). is inapposite: theBoard in that case found that Mercy-Memorial HospitalEmployees Grievance Committee was not a "labor organi-zation" within the meaning of Section 2(5) of the Act be-cause it was not created to "deal with" hospital manage-ment as an employee rpresenltaliv or advocale with respectto wages, hours, or working conditions but rather was cre-ated to adjudicate or decide employee grievances over suchmatters.On the basis of the bylaw provisions and actions of' theCouncil recited above. I find and conclude the C(ouncilacted as an employee committee dealing with hospital man-agement concerning employee grievances. disputes. wages.hours, and working conditions and therefore was a labororganization within the meaning of Section 2(5) of the Act.II. Flit AI.I.t(il.) UNFAIR AB()OR PRA( ll('tS AND) l.i(IIl()NMIS('¢)NI)i '(IA. BackgrounelThe Union commenced its latest campaign to organizethe Hospital's service, maintenance, and technical employ-ees in mid-1977. filing its petition for certification as therepresentative of the Hospital's service and maintenanceemployees on July I (Case 19 R(' 8497) and its petition forcertification as the representative of the Hospital's technicalemployees on August I (Case 19-RC-8541). As noted here-tofore, the elections in the two units were held on October26. The Union lost both elections, but filed timely electionobjections alleging that certain conduct by hospital man-agement prior to the election prevented a free and fair elec-tion and violated Section 8(a)( I ) of the Act.B. Lanmbert/('olon- Butka. Buckingham. Goebel. andErhardtlThe complaint (and election objections) alleges Lambertinterrogated employees about their and other employees'union activities, threatened employees with cessation ofcurrent benefits if they voted the Union in, threatened em-ployees with cessation of current benefits until and unlessthe Hospital and the Union negotiated a contract if theyvoted the Union in. threatened employees with loss of theircurrent ability to secure desired work schedules or changetheir existing work schedules if they voted the Union in,threatened employees with loss of current on-the-job train-ing for promotional opportunities and rigid adherence tojob descriptions in the event they voted the Union in.threatened employees with loss or reduction of' currentbenefits as an offset for any new or improved benefits ifthey voted the Union in, threatened an employee with dis-charge in the event she or any other employee under Lam-' At times pertinent Esther Lamhert was head nurse in obstetrics. whichincluded the nursery. and Laurie Cotton was assistant head nurse in chargeof the nursery. The complaint alleged, the answer admitted. and I find thatat times pertinent Lambert and Cotton were supervisors and agents of theHospital acting on its behalf At times pertinent Bonnie Butka. JeanetteBuckingham. Sherry Goebel. and Sandra Erhardt were ward clerks in obstet-rics.86 S1. VINCEN I"S HOSPI1ALhert's spcr Ision l as a union organizer, and suggested thatan emplobee go hack tIast it she did not like the currentschedule of benefits provided hb the IHospital and therebyinterfered with mpoee free choice in the election andviolated the Act. IThe complaint (and election objections)alleges C(olton interfered with emploee free choice and vio-lated the Act b' echoing and supporting l.amhert's state-ments.Three of the four ward clerks. namely. Buckingham.(;oehel. and Erhardt. testified that in regular Wednesdaymeetings conducted by l.ambert and Cotton during the pre-election period. particularls two meetings immediatelv pre-ceding the election. Lambert took much of the meeting timeto declaim against the Union. stating at one point that ifand when the employees voted for union representation.they would lose all their current fringe benefits and. at an-other point. that they would cease to receive any wage in-creases. paid holidays. vacation and other benefits betweenthe time they voted the Union in and the time the Unionand the Hospital negotiated a contract, which might be along time, perhaps a year: that she asked the ward clerkswhy they wanted union representation and asked if theyhad any problems or grievances she or the Hospital couldrectify: that when Buckingham observed her father. wholived in the East. had better union-secured fringe benefitsthan those the Hospital provided. Lambert replied that ifBuckingham did not like the Hospital's schedule of benefits.she should move back East: that she replied to Goebel'sstatement that the Union told her the Hospital could notcut off the current schedule of benefits if the Union won theelection with the assertion that she knew the Hospital coulddo so: that while, currently. employees in obstetrics couldcome to her when they wanted a day off. to change theirwork schedules, to request on-the-job training to qualify forpromotion. or to receive personal consideration with regardto any problems affecting their jobs. if the employees votedthe Union in. the nursing coordinator would set all jobschedules in obstetrics and they would be rigidly adheredto. employees would not be allowed to work outside theirjob descriptions, she would not be able to be their friend orconsider their requests for time off. work schedule changes.on-the-job training. or other problems, and they wouldhave to go through the Union's job steward and suffer con-siderable delay in securing a response to such requests. Thetestifying ward clerks stated Cotton also attended meetingsand expressed general corroboration and agreement withthe Lambert statements set forth above.Lambert and Cotton conceded their attendance atWednesday meetings with the ward clerks and concededthat in the meetings immediately prior to the election. Lam-bert set forth a series of changes in her relationship withemployees in obstetrics if a majority of the employees in thetwo units designated the Union as their exclusive collective-bargaining representative. Lambert and Cotton denied,however, that Lambert stated the employees would cease toreceive wage increases. paid holidays, paid vacations. etc..in the event and from the time a majority voted for unionrepresentation (to, according to the ward clerks. the timethe Union and the Hospital negotiated an agreement. inone instance) and testified that Lambert may have statedsuch cessation would occur in the event the employees wenton strike. l.ambert and Cottlon conceded that lanlhert re-ferred to the possible transfer of her shift- or w ork-schedul-ing duties to the nursing coordinator, but denied that I.anl-bert stated the transfer would occur when and if a ma.oriitof the employees voted for union representatio .ambertand Cotton denied that Lambert told Buckingham sheshould move back East itf she did not like the current sched-ule of benefits at the Hospital and denied that ambert toldthe ward clerks she would not be able to process their re-quests for time off, preferred or changed work schedules.etc.. in the event the employees voted for union represenla-tion. stating that Lambert and Cotton simply explained(using a written diagram for illustration) that if a majoritof the employees voted for union representation and theHospital and the Union subsequently negotiated a contractcontaining provisions covering work schedules, paid holi-days, and a grievance procedure. the employees would ha eto take their requests and problems to their union stew ardfor processing through that steward with appropriate man-agement officials.Lambert conceded she referred to her practice of grant-ing employees in obstetrics the day off on their hirthdas.stating this was not general policy in the iHospital and stat-ing this might change in the event the employees oted forunion representation. but contended she made such state-ments within the general context of her remarks that sheand the Hospital would be bound bh and restricted to theterms of the contract negotiated b the Hospital and theUnion after and in the event the employees ,oted for unionrepresentation.Lambert conceded she infiormed the ward clerks that allclassifications of employees other than housekeeping em-plovees were barred from wiping up spills under the termsof the job descriptions in the contract between the hospitalwhere she was formerly employed and the union represent-ing its employees. but stated she prophesied this would oc-cur at the Hospital only if the employees voted for unionrepresentation and the Hospital and the Union spelled outin detail in a subsequent contract the duties to which eachjob classification was limited. and she denied she statedthere would be any loss of on-the-job training ifor promo-tional opportunities (other than stating generally that therewould be changes in the relationship between managementand employees when and if the employees voted for unionrepresentation and a contract between the Hospital and theUnion covering their wages, rates of pay. hours, and work-ing conditions was executed). Lambert and Cotton con-ceded that their intent at the ward clerk meetings was topersuade employees to vote against union representation.and Cotton confirmed the employees' testimony that shegenerally echoed or supported Lambert's statements.C. Lanxheri- BuckinghamBuckingham testified that she contacted Lambert outsidethe latter's conference room/office' about a week before theOctober 26 election and asked Lambert for the rest of theI Lamberl uitied part of a room in obsicitrics or conferences. rest hreaks.etc.. as her office.87 I)I( ISI()NS ()OF NAII()ONAI. I.ABOR RI.AIONS BOARI),;liellcrll 1 111 d that l.lbihcrt ralllcd her request aniidenlll or to state It tile emlllpr cs ;lCd or union represen-Il1i0l. tli.kinghlanl would ha\,e to Io through a unionsteward ith such a request. whiich might or might not begranted. Iamnbert conceded all aispects of the exchangeother than her commenting that Buckinghan l would haveto go through a union steward with such a request if theemploees Voted flr- union representation.1). nimhcrl Phli/lhowr, tHcnze/. ,lW/llr. anid Dietrichleona Philhower. a patient care technician, testified thatin a September conversation between Lambert, Philhower,and patient care technicians Marian Hlenzel, Carol Miller,;:nd Mary Dietrich in ambert's conference room/office,ambert asked Philhower what she knew about the Unionand, after Philhower replied she knew whatever she neededto know. ambert stated that if the employees voted forunion representation, they would cease receiving wage in-creases, insurance coverage, paid vacations, paid holidays,etc.. from the date they voted to the date the Union and theHospital executed a contract, which could take a year, andthat the employees after so voting could no longer come toher for personal consideration of their requests for time off.to trade shifts, etc.Lambert denied she made the statements in question.stating she may have said there was a possibility her shift-scheduling duties might be transferred to the nursing coor-dinalor,'°and that employee benefits would cease for thoseemployees who went on strike, but no more.E. lrmlbher DietrichDietrich testified that in a conversation with Lambert inher conference room/office about 2 weeks before the Octo-ber 26 election, I.ambert stated that if the employees votedfor union representation, the nursing coordinator wouldtake over her work-scheduling responsibilities, and therewouldn't be any flexibility in work assignments, as con-trasted with her practice of giving personal consideration tothe desires of the employees in a nonunion situation. Die-trich testified that Lambert also stated that if the employeesvoted for union representation, she (Dietrich) and other em-ployees no longer would be able to feed babies, wipe upspills, and perform other tasks outside their normal duties,since they would be limited to the performance of duties setout in their job descriptions. Dietrich further testified thatLambert asked her what she knew about a petition beingcirculated among the employees and, when Dietrich dis-claimed knowledge of it, asked Dietrich to investigate andreport back to her what she could find out and that sheagreed to comply with Lambert's request, investigated, andreported to Lambert that a petition was being circulatedamong the employees to ascertain the Union's strengthamong them.Lambert stated she may have informed Dietrich that herwork-scheduling duties might be transferred to the coordi-10 In most of the wards. work schedules were prepared by the coordinalor;obstetrics was one of Ihe few departments where the head nurse exercisedIhis function.niator, but denied linking such transfer with an employeevote for union representation: stated she did not recall mak-ing the comments attributed to her by Dietrich concerningwork outside employees' normal duties, but did not denymaking them: and stated she did not recall asking Dietrichif a petition was circulating or recall ietrich making areport to her concerning it. but did not deny asking thequestion nor receiving the report: she denied. however thatshe asked Dietrich to investigate and report back to herconcerning the petition.F. Lambert M AillerMiller testified that about 2 weeks prior to the October 26election, in ambert's conference room/office. Lambertstated that if the employees voted for union representation.her work-scheduling functions would be transferred to thenursing coordinator, and the employees in obstetrics wouldno longer receive the consideration she accorded them con-cerning their desires: that between 2 and 3 weeks prior tothe election, after Lambert granted her request to scrub inthe delivery room in order to gain on-the-job experience forsuch work (a promotional opportunity., Lambert com-mented that she and the other employees would be barredfrom such opportunity in the event the) voted for unionrepresentation: and that on another occasion Lambert com-mented that ift' the employees gained a new benefit or anincrease in an existing benefit through union representation.they would suffer a corresponding loss or reduction some-where else.L.ambert denied she tied to the election results any com-ment concerning the possible shift in her work-schedulingresponsibilities to the coordinator: confirmed her grant ofMiller's request for scrubbing experience but denied statingthat such requests and grants would not be possible if theemployees chose union representation: and denied statingthat the employees would fail to secure any net gain inbenefits through union representation.G. Lamhert -Klein, HansonPatient care technician Maxine Klein testified that in lateSeptember (approximately 4 weeks before the October 26election) Lambert. in the presence of Licensed VocationalNurse Bethelda Hanson. referred to a previous favor shehad performed for Klein (going to Klein's home and assist-ing Klein in securing the admission of her seriously ill hus-band to the hospital) and stated she would not be able togive such personal assistance to the employees in the eventthey voted for union representation. Klein testified that inearly October Lambert reminded Klein and Hanson of afavor accorded the latter the previous July (permitting herto switch vacation times earlier. in July. with Klein, at Han-son's request and with Klein's acquiescense) and reiteratedher earlier statement that this would not be possible if theemployees voted for union representation. Hanson wascalled as a witness by Respondent but was asked only if. atthe time the switch in vacation dates was discussed with andapproved by Lambert, Lambert stated she could not approvesuch changes if the employees voted for union representa-tion. ST. VIN(EN'S HO()SPI IAIlLambert denied the former conversation and concededshe may have made the latter statements, but did not recallwhether she did so or not.H. Lambert -- Klein and A rneso,The answer admitted and Lambert corroborated the tes-timony of Klein and her sister, Ina Arneson, that on orabout October 12 Lambert telephoned Klein at the home ofArneson and told Klein she heard a rumor Klein was a paidunion organizer and asked Klein if that was true, Kleindenied it was true and asked who so reported to Lambert.and Lambert refused to name Klein's accuser. professingnot to know the informer's identity.Lambert denied, however, Klein's testimony that Lam-bert also stated she would not tolerate a paid union orga-nizer on her staff.1. Lambert Klein. O'Dav, and WalhaueKlein testified that within the week preceding the elec-tion, in the presence of employees Ann O'Day and Ms.Wallace at Lambert's conference room/office, Lambertstated: (I) if the employees voted for union representation.she (Lambert) would lose control of work scheduling andthat task would be transferred to the nursing coordinator:(2) she (Lambert) was holding off on posting the workschedules for the employees in obstetrics until the electionresults were known, since if the employees voted for unionrepresentation, the coordinator would be preparing thework schedules;": and (3) while at the present time employ-ees could come directly to her with requests for time off,etc., and she could act immediately on their requests, in theevent the employees voted for union representation. theywould have to take their requests to a union steward, andby the time they received an answer it might be too late toavail themselves of the requested time off.Lambert stated she did not recall whether or not shemade the remarks set out in (I) above, denied she made thecomments set out in (2) and (3). and did not testity concern-ing the question of when she posted new work schedules i.s-a-vis the election date.J. Bradshawi· Buckingham, Re, Co. and OhlanderBuckingham testified that 2 or 3 weeks prior to the Octo-ber 26 election Bradshaw stated to Ella Oblander. a li-censed vocational nurse, in her presence and the presence offellow employees Frances Rye and Nancy Cox. in the con-ference room/office utilized by Lambert and Bradshaw astheir headquarters in obstetrics, in response to Oblander'scomplaint she had been forced to miss dinner the previousday because they were so busy, that if the employees votedfor union representation, there would be a set dinner hour.n Klein further testified that Lambert did refrain from posting the workschedules until immediately after she learned the Union lost the election" The complaint alleged, the answer admitted. and I find that at timespertinent Brigette Bradshaw was the head nurse in ohstetrics on the secondshift (3-11 p.m.) and a supervisor and agent of the Hospital acting on itsbehalf.and e eryone would have to o o dinner at that timle, andreiterated that position when ()land r e prlessed her dishe-lief, asking if Bradshaw iealini the vwould haC Ito leave ltotrdinner in the midst of a deli\,er. uckinghal testfied hatBradshasw went on to state that i the nito camie in, ()b-lander would have to cease cleaning equipment IndI floorsafter a delivery, as that would he outside her loh descriptionand a job for housekeeping.Bradshaw testified she had no recollection ot the e-change just set forth.Oblander testified she never complained to Bl-adslaaabout missing dinner and did not recall heartin Blradsllalmake as remarks about a fixed dinner holra- or restrictionson her wsork plerformance in the eert tlhe enplso.ees ,otledfor the llnion.K. Bst/ui- (fiju/Il. rhardt. ati Iit,roCioehel testified that aboult I seek hlure- the ()ctohcr 2election. in the ourse o a disCLISsion behtveen .iadshax.Goehbel. rhIardt. and NMarlorie I oLsIon. .I1 retistcredL 1llrsCat the maternit desk in obstetrics. Bradsha,n silated that iithe eploees tted for unioln reprclsnT;ltltion, tIheir bcltitswould cease. with particular emphasis on iac;tion benefits.Bradshaw denied making the statement.I.. itchell' Scihuh/Ward clerk Joan Schultz testified that in Jul\ Mitchellcalled her and two other emploees into the treatnmenit roomto discuss the nion: that MNitchell. as part of her discourse.stated that the employees did not need union represetnta-tion: that Mitchell stated that ift the did not like orkime illa nonunion hospital. theN should quit: and that Mitchellrefused to answer her request for ittorinlatiolt concernlingwhat the I nion could do tir th emplosees. tirst IskinlSchultz it all member ofr her lamils was a union memnlnberand (receiving a negatix e response) suggesting she ask herdaughter (Jcaniete Buckinghanil).Mitchell denied making the statenmerits attributed to herbh Schultl, thlough she cntirined hold.ini discussionls withemployees in the otinig ullits under her superv sion tor thepurpose of "presetting our side ... inifrimiig hem (theemploxees) what a union s. ould do in the hospital.""M. Sih arrl' -etncl alnd l o ()thri ellilm'-'sCarol Henckel. a licensed vocational nurse, testified thatin early Juli Schwartz. in discussin e the Ilnion wxith herand two other employees. stated that i tihe emplo, ees votedfor union representation. she ould not he able to hndle1 Ithe conmplaint alleged. the answer dmlitted. find I tiled Ithat ti1 lillnepertinent Phllis Mitchell as a head lmlrse I1 pecilltics ilad I1 j,,p r i-rand agent il the Hosplltal acting n ts behall' Several of the Hospital's supersisors testitied that ihe I spil.ll :on-ducted meetings of super sor) perso nnel lor the purpose it iadl,ing hemlwhat to sas to emplo'ees under their superslslon ithiln the sotiinc uniitwhen they distributed the Hospltal' anltuiilon propagan.lida to ithi sn elplos -ees and conducted meetilngs for he pirpose ot d hilnllng he cnipliseesfrom supporting the lnlion' The complaint alleged. the answer dmitled. and I ind thali at lnlcepertinent Josephine Schwartz was, head nurse In pedlairio anld It pilpetllorand agent it the Hospital a.cting oni It1 hehait DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir requests and problems: the employees would have totake them to a union representative.Henckel also testified that in early October Schwartz tele-phoned her and stated she (Schwartz) was worried that ifthe employees voted for union representation, her andHenckel's and the other employees' job descriptions wouldchange, the workforce would be reduced, she and Henckeland others might lose their jobs, and, in any event, theirbenefits would cease.Schwartz testified she held conferences with employeeswithin the voting units prior to the election to pass outhospital literature and "inform them what would happen"and telephoned Henckel in July to acquaint Henckel withthe contents of a leaflet she had received from the hospitaladministration to pass out to voting unit employees, butdenied she made any mention of possible loss of employ-ment and was unable to recall whether or not she made theother statements attributed to her by Henckel either in Oc-tober or in July.N. Pantenberg'614 enploveesGoebel. Erhardt, and Miller testified that approximately14 employees were called to a conference conducted byPantenberg in October in the obstetrics conference room/office; that Pantenberg, Therese Zimmerman.' and L.am-bert were also in attendance; and that Pantenberg thankedthe employees for not supporting the Union the last time,"stated she knew the Hospital had not made improvementspromised at that time, stated the purpose of the meetingwas to learn what problems were troubling the employees,asked the employees what their complaints were, heard em-ployees complain over senior employees receiving less paythan their juniors in the same classification, understaffing,insurance, and wages (with she and Zimmerman makingwritten notes thereof), stated she was unaware of some of'the complaints and would look into them, and stated that ifthe employees voted for union representation, she no longerwould be able to work to rectify their problems and com-plaints.Pantenberg stated she held some 25 meetings with smallgroups of employees within the voting units in October andfollowed the same format at each meeting; i.e., expressingthe Hospital's opposition to union representation of its em-ployees, explaining reasons therefor. asking for questions.and attempting to answer any questions asked. She con-firmed holding a meeting in obstetrics in October attendedby Zimmerman, Lambert, and between 12 and 15 employ-ees: confirmed that one employee complained over receiv-ing less pay than a junior in the same classification and thather response was that she would have Zimmerman lookinto that complaint.'" that another employee raised a ques-6s As noted heretofore (see fn. 5), the complaint alleged, the answer admit-ted, and I find that Michel Pantenberg was the administrator, a supervisorand agent of the Hospital. at all pertinent times.17 The complaint alleged, the answer admitted. and I find that at relevanttimes Zimmerman was director of nursing services, a supervisor and agent ofthe Hospital acting on its behalf.'8 The Union had filed a petition for an election the previous year.J' Pantenberg stated that she instructed Zimmerman to investigate thecomplaint and that Zimmerman did so. ascertained that the emplyee's com-plaint was without merit. and so informed the complainant.tion over being on call for the nursery, and that there wereothers she could not recall: denied stating she could nothandle the employees' complaints or problems if they votedfor union representation, stating that what she said was ifthe employees voted for union representation, it wouldchange the relationship between the employees and hospitalmanagement or supervision; and denied stating that thepurpose of the meeting was to learn what problems weretroubling the employees, stating that what she said was "wehad taken care and had built up a fine institution and thatI felt that it could best be done without any outside peo-ple."Zimmerman corroborated Pantenberg's testimony.O. Pancnhberg- Second-Shift Enploee.sPhilhower testified that the Monday before the election(October 24) Pantenberg conducted a meeting of employeeswithin the voting units wherein Pantenberg stated that theHospital had more problems than she realized and shewould delve into them and try to resolve them and askedthe employees to bring their problems to the administra-tion, and the administration would try to resolve them.Pantenberg confirmed the meeting and stated she read aprepared statement, neither soliciting nor answering anyquestions: the statement expressed surprise and shock atthe Hospital's receipt of the Union's petitions, chagrin atnot being aware of and responding to employee problems.the Hospital's opposition to dealing with its employeesthrough a union rather than directly. and the Hospital'sbelief that the employees would not benefit from union rep-resentation and closed with a plea to give the Hospital achance, a year to do better and show its interest in andresponsiveness to its employees' needs.P. talt.is and CotclusionsI. The alleged interrogations and surveillanceEvidence was introduced with respect to five occasionswhen supervisors allegedly interrogated employees concern-ing their and/or other employees' union activities and gavethe impression the Hospital was maintaining a surveillanceof their union activities (secs. B. D. E. H, and L above).With reference to L. while I find that Supervisor Mitch-ell. in July. asked employee Schultz whether she had aunion member in her family and followed with the sugges-tion that Schultz consult her daughter (Buckingham) for ananswer to her request for information concerning what theUnion could do for the employees. I find this was not anunlawful interrogation of Schultz concerning her or otheremployees' union activities, but simply an effort to directSchultz to someone other than Mitchell capable of answer-ing Schultz' question. I therefore shall recommend dismissalof those portions of the complaint and election objectionsalleging that this exchange interfered with employee Sec-tion 7 rights and their free choice in the election.With reference to D, while I find that in the course of aSeptember conversation between Supervisor Lambert andemployees Philhower. Henzel. Miller. and Dietrich. Lam-bert asked Philhower what she knew about the Union. I90 ST. VINCENT'S HOSPITALfind this question was not a solicitation of inftrmation con-cerning the involvement of either Philhower or other em-ployees in union activities or to ascertain their sentimentswith regard to union representation but rather a device forproviding lambert an opportunity to carry out her instruc-tions to propagandize the employees against supporting theUnion in the forthcoming (October) election?0I therefore shall recommend that those portions of thecomplaint and election objections alleging that this ques-tion was an unlawful interference with employee Section 7rights and freedom of choice he dismissed.With reference to E, Lambert did not den she askedDietrich in October what Dietrich knew about a petitioncirculating among the employees. nor did Lambert denythat Dietrich reported to her that a petition was being cir-culated among the employees to ascertain how much sup-port the Union had among them: all I.ambert denied wasthat she asked Dietrich to investigate and see if a petitionwas circulating and to report the results of that investiga-tion. I credit Dietrich's testimony that she undertook theinvestigation and report at Lambert's request. as Dietrichimpressed me as a straightforward and honest witness. Ifurther find that with an election scheduled in the near fu-ture, the fact Lambert did not ask [)ietrich whether thepetition related to the employees' union actiities ,Aas as-sumed by both parties and did not render the l.ambert re-quest innocuous and lawful; to the contrary. I find that bhasking Dietrich what she knew about the petition and solic-iting Dietrich to investigate and report concerning it. Lam-bert intended to, and did, launch an unlawful interrogationand surveillance of the employees' union activities and sen-timents toward union representation. in violation of Section8(a)( 1 ) of the Act. and also interfered in their right to a freeelection.I also find, with regard to H. Lambert's admitted Octoberquestioning of Klein concerning whether Klein was a unionorganizer, that such questioning was an unlawful interroga-tion of an employee and attempted surveillance of unionactivities violative of Section 8(a)(I) of the Act and em-ployee rights to a free election.With reference to B, Lambert neither admitted nor de-nied Buckingham's testimony that in October Lambertasked her and the other ward clerks why they wanted unionrepresentation: I credit Buckingham's uncontradicted testi-mony to that effect. I also find that by in effect asking theemployees present if they were union supporters and theirreasons for such support. Lambert unlawfully interrogatedemployees concerning their union sentiments in violation ofSection 8(a)( I) of the Act and interfered with the election.2. The alleged solicitations and promisesEvidence was introduced concerning three incidents dur-ing the preelection campaign wherein supervisors allegedly" Several supervisors testified they were directed to attend and attended anumber of meetings wherein they were instructed to distribute a series ofleaflets setting out the Hospital's opposition to union representation of itsemployees and detailing the reasons therefor to employees under their super-vision within the voting units and further instructed to explain and expoundand promote those views among the emplo)yes.solicited employee grievances and either directly or im-pliedly promised to rectify them to undermine emplo ee csupport of the Union (B. N. and () above).In regard to B. Lambert denied Buckingham's testimronthat in October ambert followed up her inquir into wh,the ward clerks desired union representation ith an in-quiry concerning what problems the employees had thatshe or the Hospital could remedy. Buckingham was clear inher recollection of the question. particularly in iev ofL.ambert's rejoinder to her response to the question: i.e..when she replied to L.ambert's inquiries concerning wh shewanted union representation anid whal problems the em-ployees had that Lambert or the I lospital could rectify andstated she wanted union representation and had a problemhecause she .was dissatisfied with the Hlospital's fringe bene-fits when compared with those enjoyeed by her father in aunion shop in the East. Lambert told her she ought to goback East. Buckingham's testimony was direct and forth-right and is credited.I therefore find and conclude that the fhospit;lal by Iam-bert in October solicited employee grievances or complaintswith an accompanying promise to rectif, them and therehbyunlawfully sought to undermine their support of the I Union.in violation of Section (a)( I) of the Act and the emtployeesright to he free of such interference at the election.W'ith reference to N. I credit the employee testimonll thatPanteniberg. in the course of' the preelection campaign. en-couraged employees in attendance at the October nmeetinrshe conducted in obstetrics to recite their grievances andpromised to check into them (and subsequently did cause acheck and follos up concerning them).In a recent case' the Board held, despite disclaimer otan, promises to better existing benefits and conditions be-cause of existing law. when an employer solicits emploeevotes against union representation and expresses its beliefthat it can rectilt any problems or complaints the employ-ees might he over existing conditions directl\ (withoutgoing through a union) and asks for questions. that em-plover impliedly promises to correct an, grievances orproblems then voiced by employees and violates the Act.inasmuch as the solicitation would be meaningless withoutthe implicit representation that the employer is going tolook into and attempt to resolve the "questions" raised.That reasoning applies here: I find the 11ospital by Patiten-berg's opening remarks set out in N. above, followed b asolicitation of "questions" and ensuing investigationthereof and consultation with complaining employees) un-lawfully attempted to undermine employee support of theUnion in the period immediately preceding the election andthereby violated Section 8(a)( I of the Act and interferedwith employee free choice in the election.As to O. the record demonstrates that Pantenberg simplread a prepared address and neither solicited nor respondedto questions thereafter: the prepared address exhorts theemployees to vote against the Union in the election andattacks the Union, but contains neither promises of benefitsfor voting against the Union nor threats of retalia;lion forvoting for the Union. I therefore shall recoimmlend thatthose portions of the complaint and election objections rely-ing upon Pantenberg's remarks at this employee meeting as21 Rule's., Inc, 236 Nt.RB 971 (1978)91 DECISIONS OF NATIONAIL LABOR RELATIONS BOARDgrounds for finding an unfair labor practice or supportingan election objection be dismissed.3. The alleged threats of benefit lossesIn sections B. D, K. and M, above. the testimony of em-ployee witnesses was described wherein they recited fourinstances during the preelection period (in September andOctober) when Supervisors Lambert, Bradshaw. andSchwartz told employees Butka, Buckingham,. Erhardt,Goebel, Henckel. Philhower, Henzel, Miller, and Dietrichthat if and when the employees voted for union representa-tion, they would cease receiving wage increases, paid vaca-tions, paid holidays, etc., and (alternatively) such benefitswould cease until the Hospital and the Union negotiated acontract, which might take a year.In sections B. C, D, E. F. G. 1, and M, above. the testi-mony of employee witnesses was described wherein theyrecited eight instances during the preelection period (inJuly. September, and October) when Supervisors L.ambertand Schwartz told employees Henckel. Philhower, Henzel.Miller. Dietrich, Butka. Buckingham, Erhardt, Goebel.Klein, Hanson, O'Day, and Wallace that if and when theemployees voted for union representation, the supervisorswould no longer follow their current practice of giving per-sonal and immediate consideration to employee requests fortime off, shift preferences or changes, etc.: that (with refer-ence to obstetrics) shift scheduling would be shifted fromLambert to the nursing coordinator: and that from the datethe Union was voted in, the employees would have go tothe Union and the Union would have to go through chan-nels with respect thereto, which meant the requests wouldnot get such personal consideration as at present, might ormight not be granted, and, in any event, might not begranted in time to be enjoyed.In sections B. E, and F. above. the testimony of employeewitnesses was described wherein they recited three in-stances during the preelection period (all in October) whenSupervisor Lambert told employees Butka. Buckingham.Erhardt, Dietrich, and Miller that in the event the employ-ees voted for union representation, they would lose theircurrent opportunity to perform tasks they liked but whichwere outside their job descriptions, and they would lose theopportunity to secure on-the-job training for better posi-tions.In most instances the defense took the form primarily offlat denial of the employee testimony, with a second linethat, in the course of carrying out their instructions to dis-tribute leaflets to employees under their supervision andfollow up with conferences to persuade those employees tovote against the Union, the supervisors truthfully statedthat the employees would lose benefits if they voted forunion representation and went on strike, that the supervisorswould have to refrain from adjusting employee grievances.and such adjustment would have to occur through formalunion-hospital channels, if the employees voted for unionrepresentation and a contract was negotiated contaiing aformal grievance procedure; that the employees would losetheir current opportunities for on-the-job training leadingto promotion and their current opportunities to performwork they liked outside their regular duties in the event theemployees voted for union representation and a coflraclwas' execouted containing detailedjhob descriptions.While I accept the testimony of various supervisors thatthey were instructed to refrain from making promises orthreats (and to refrain from interrogating employees con-cerning their union activities and sentiments and reasonstherefoir) while seeking to persuade employees not to sup-port the nion and find that the Hospital's propagandaleaflets distributed by the supervisors staxed within legalbounds, I credit the employee testimony that their supervi-sors, overzealous in carrying out their instructions and/orunaware of the nuances involved, not only made the state-ments attributed to the supervisors but also failed to qualifttheir utterances with the language set out in the precedingparagraph. The employee witnesses were emphatic andconvincing in their testimony that the various supervisorspredicted that the dire consequences recited heretoforewould occur upon an employee voting fior union representa-tion, without quali/ication. While the supervisors may havehad in mind that the consequences they predicted would notoccur unless and until the employees voted for union repre-sentation and a strike subsequently ensued or a contractwas negotiated I find theN did not so state to the employ-ees.I therefore find and conclude that the Hlospital in JulySeptember. and October by Supervisors Lambert. Cotton.Bradshaw. and Schwartz threatened employees Bucking-ham. Butka. Dietrich. Erhardt. Goebel. Hanson. Henckel.Henzel. Klein, Miller. O'Day. Philhower, and Wallace. inthe event the employees voted for union representation.with: loss of benefits, including wage increases, paid vaca-tions. paid holidays, etc., from the date the employees votedfor union representation at least until a contract was nego-tiated, which might take a year: loss of access to their su-pervisors and of immediate consideration by their supervi-sors of employee requests for time off for emergencyreasons or to take care of personal problems. of employeerequests fir a preferred shift, of employee requests for shifttransfers, of employee requests for personal assistance. ofemployee requests for vacation switches and preferencesetc.: and loss of opportunity tor on-the-job training for bet-ter positions and loss of opportunity to perform tasks theyliked to do but which were outside their regular job duties(such as feeding babies, etc.): I further find and conclude bysuch threats the Hospital violated Section 8(a)( ) of the Actand prevented a free and fair election.4. The alleged threat of futility in the event the employeesvoted for union representationSection F, above. recites the testimony of employeeMiller to the effect that Supervisor Lambert in Octoberstated that the employees' choice of the Union as their rep-resentative would be a futile act in that an3new or im-proved benefit the Union secured for the employees in ne-gotiations would be offset by a loss or reduction in currentbenefits enjoyed by the employees.I credit that testimony: Miller was a convincing witness.I therefore find and conclude the Hospital by Lambert inOctober told Miller that the employees' choice of the Unionas their representative for collective-bargaining purposes92 S I IN('N I'S lOSPI I LAIliould Ilti result inh mit net aill in benefits. theI.reb itplp!-Ing thlat Ziliplo Nee tUlplI (11o the 1lion i a;s tItile .andtherehb iolatcd Sction 8(a( l) otl the Act aiid intertt'lcd IIellploxee ree choice i the election.5. [lhe alleced threats ofob discriniltationSections B. I. I.. I and M. above. detail cmnployee testi-mon() concerning: ( I ) a statenlent made in October bx Su-pervisor Schwairtz to emploee len.'kel expressing fear thatHenckel and other emploCvees sould lose their jobhs in theevent the emploxees voted for union representation: 12) astatement made in October h Supervisor Mitchell to em-ployee Schultz and two other emplo ees to the effect thatthey had best quit if the! did not like working in a non-union hospital: (3) a statement made in October h Super-visor .ambert to employee Klein. after an inquiry intowhether Klein was a union organizer, that she wanted toknow because she did not want a union organizer on herstaff: and (4) a statement made in October by SupervisorLambert to employees Butka. Buckingham. Goebel. andErhardt. ater Lambert solicited the employees' reasons fordesiring union representation and heard Buckingham's re-ply that benefits were better lor her father in his union-represented employment, to the effect if that was whatBuckingham wanted. she had best go back ast.The testif'ing employees impressed me with their sincer-ity and candor while testifying and I credit their testimony.I therefore find and conclude that the Hospital in Julyand October by Supervisors Schwartz. Mitchell. and l.am-bert threatened the continued employment of emplo'eeswho favored union representation by their statements enu-merated above to emploees Henckel. Schultz. two un-named employees present when Mitchell spoke to Schultz.Klein. Butka. Buckingham. Goebel. and Erhardt andthereby violated Section 8(a)( l) of the Act and interfered inthe unit employees' right to a free and fair election.Q. The Alleged Ho.spirtal Dotinaion or fthe CounncilAs noted heretofore (see section II. above), supervisorand professional personnel are eligible for membership inthe Council and. at relevant times, were members of theCouncil: the administrator and personnel director weremembers of the Council's governing board. attended itsmeetings, participated in the deliberation and disposition ofsubjects brought before that board. including discussionand decisions on whether to table or address to manage-ment employee complaints, grievances. labor disputes. andrequests for new or improved or changed rates of pas.wages, hours, benefits, and working conditions and onwhether to make payments from council funds for em-ployee attendance at workshops to improve their work per-furmance. and for providing gifts to supervisory personneland coffee and food to night shift employees. etc.: the ad-ministrator and/or personnel director of the Hospital hadveto power over the question of whether or not a specialmeeting of the Council might be called: the Hospital pro-vided facilities for meetings of the Council and its govern-ing board and paid its members for time spent attendingsuch meetings: the Hospital's management approved. pre-pared. aild made copies ft aill IlllIltes of the o('oIuncil'S andits ocrnllllg hoard's meetings and kept such lilnultes underIts control itlhin the personnel departnllenll: and the lospi-tal encuragedl all new hires to join the Council and e\ecuted(cumeInts authorizing the Hospital to cheek otf' councildues from their wages and remit lamile to the (Council.O()n these f'lcts I find and conclude that the I lospital etlec-ti elI\ dominaled and controlled the administration of the('ouncil. in iolation of Section (a)(2) of the Act. and pre-vented a free and fair election.22I find the Hospital's protestations that no finding of Hos-pital domination ma) be entered because the ('ouncil t asinactive tor a period preceding the election without merit:the C(ouncil's structure. including its blaws remained in-tact:-" the ('ouncil continued to exist and function duringthe preelection period (with the Hospital soliciting new em-ploees to Join the Council. deducting Council dues from itsemployees' wages and remitting them to the Council. andthe C(ouncil expending its funds in accordance with deci-sions reached by the ('ouncil and its governing hoard inmeetings in which the Hospital's administrator and person-nel director participated): and the Council resumed meet-ings with the same ormat. procedures. and policies that itpreviousl followed immediately after the election. 1-huswhatever hiatus ensued did not change the life. character.or function of the Council during such period.Neither do I ind merit in the Hospital's contention thatno finding of domination is warranted because the ('ouncilwas in existence prior to the time the union campaign toorganize the Hospital's employees commenced: not onl isit possible that the Hospital had a role in the establishment.structure. and administration of the Council in anticipationof and to inhibit emplosee interest in representation b anondominated labor organizat;ion. but also the date theCouncil was established is not relevant to the issue ofwhether or not the Hospital was dealing with the Council asa labor organization representing its employees concerninggrievances. labor disputes. etc.. at the time the UInionsought such status.(o.( t SIm,s (1. L\\\I. At times pertinent the Hospital was an employer en-gaged in commerce in a business affecting commerce, andthe Union and the Council were labor organizations withinthe meaning of Section 2(2). (5). (6). and 17) of the Act.2. At times pertinent Pantenberg. Zimmerman. McCar-thy. Lambert. Cotton. Bradshaw. Mitchell. and Schwartzwere supervisors and agents of the Hospital acting on itsbehalf within the meaning of the Act.TM3. Units consisting of "la]ll service and maintenance em-ployees emplosed hb St. Vincent's Hlospital at its Billings.Montana facility. including housekeepers. dietar> emplo\-22 See cases recited in tn 7. hild": See sec 11. ahboe. for a recitation ofr thai sIructure and hNla.ss.:, Inasmuch as these persons admiltedl) ere uperisors and agents oIthe Hospital acting on ius behalf at all pertinent times. I find the queslion Iofwhether the Hospital aulhoried them to make the statements I have Ioundto he iolatie of the Act and interference with the election irreles.ant, as faras the employees were concerned. their status s supersisoirs galse them ap-parent auhorIr to speak on the thospital's hehalt93 I[) (ISl()NS ()O N ION()N II AIt()R RI I.A II(NS BO(ARI)ces. paticnl care aides. central pocesinu eiplo~ees. iitl-teCI1II1CC al1d cI llnerl i l cluploecs. serv \ ce idles. tssuetecllician scrc'el'rs. lcldical rCColds C1llipitJC'Ces. respi;ra-tor cre ticctlicians. patlent car t'echnicians. librariains.ilnp.it l adlitting clerks, ltllt Illl :llhliit(til! Iclerks,enlcrgetlc rot)lll adlllttingllt clrks. inll)Orniation clerks. cash-iers. resident directors ad hospital clerical ernployecs. hutexcluding prolessional employees. technical elllloxces.conlidentilal C[1)loyecs. hbusinless office emnlployees, gulllardsand sperIsors as defined ii tile Act " and "JaIll technicalIemnploees enploeied h St. Vincent's Hospital at its Bill-ings Montana fiCihtlit including histotechnologists, li-censed practical nurses, nuclear medicine techtilogists,biomedical technicians. radiologic technicians, heating.ventilation anlld air condilioning technicians and operatingroom technicians. but excluding professional employees.service and maintenance employees. confidential employ -ees. business office emploees,. guards and supervisors asdefined in the Act" are appropriate units for collective-hbar-gaining purposes under Section 9 of the Act.4. The Hospital violated Section 8(a I) and (2) of theAct and inhibited employees in the above units from exer-cising a free and uncoerced choice in the October 26 elec-tions in which they were eligible to participate by:(a) Dealing with a hospital-dominated labor organiza-tion as the representative ofl its employees within and out-side the units specified above.(b) Maintaining a surveillance of its employees' unionactivities and interrogating its employees regarding such ac-tivities.(c) Soliciting employee grievances or problems and mak-ing an implied promise to rectify them in order to under-mine employee support of the Union.(d) Threatening employees. in the event they voted forunion representation. with loss of benefits, including wageincreases, paid vacations, paid holidays. etc., from the timethey cast such vote and possibly until the Union and theHospital negotiated a contract.(e) Threatening employees. in the event they voted forunion representation, with discontinuance of current prac-tices concerning requests for time off. shift preference orchange, etc.(f) Threatening employees. in the event they voted forunion representation. with loss of current opportunities. i.e..to request and receive on-the-job training for better posi-tions and to perform desired work outside their normal jobduties.(g) Threatening employees that voting for union repre-sentation would be futile in that the Hospital would notgrant new or improved benefits desired by the employeeswithout a corresponding reduction or loss in other benefits.(h) Threatening employees with loss of employment inthe event they voted for union representation.5. The aforesaid unfair labor practices and election inter-ferences affected commerce as defined in the Act.Tit RMIl)YHaving found the Hospital engaged in untair labor prac-tices, I shall recommend that the Hospital be directed tocease and desist therefrom and take affirmative action de-signed to effectuate the purposes of the Act.ta. ing lound that b\ such unfair labor practices theIlospital pre ented a free and fair election. I shall recom-mentd that the elections within the two units be set asideatnld nt s elections be condulcted hell thc Rcgional )irec-for ilnds the eflcclts of the unfaitr labor practices ha\e beendissipateLt.:'(On lie bhasis of te oregoilng indings t' Lit allind conclu-sInLS fl' law atnd thle entir ri-Ccord a ri plrsuailt to Sectionl0(c) of the Act. I recolmmlelnd the isuancliCC t' ofhe filO ing:()Rl)l.R:*Respondent. St. Vincent's Ilospital. Billings. Montana.its officers,. agents. successors ad assigns. shall:1. ('ease and desist from:(a) Recognizing and dealing with the Employees Councilol St. Vincent's lospital as the representative of its employ-ees over employee grievances. labor disputes. rates of pay.wages. hours, or working conditions anid soliciting and col-lecting dues on its behalf for remittance to the Council.(b) Interrogating its employees concerning their and/orother employees' union membership and support anid rea-sons therefor.(c) Maintaninilg a surveillance of' its employees' unionactivities.(d) Soliciting employee grievances or problems and mak-ing implied promises to rectift them without the interven-tion of a third party. to undermine employee support ofRetail Clerks Union. Local 1573, Chartered by RetailClerks International Union. AFLl ('10. or another labororganization.Ie) Threatening employees. in the event they vote fiorunion representation. with:( I Loss of benefits, including wage increases, paid vaca-tions, paid holidays, etc.. from the time of such vote at leastuntil the time the Ulnion and the Hospital have negotiated acontract.(2) Discontinuance of current practices concerning re-quests for time off; shift preferences or changes. etc.(?) Loss of current opportunities for on-the-job trainingfor better positions and to perform desired work outsidetheir classifications.(4) The futility of seeking union representation, in thatthe Hospital would offset any new or improved benefits theemployees sought and secured through the Union with re-ductions in other benefits.(5) Loss of employment.(f) In any other manner interfering in its employees' ex-ercise of their rights to form, join, or assist the labor organi-zation named above or any other labor organization: tobargain collectively through the above-named or any other2'1 find the Hospital's contention that the unlair labor practices wereinsufficient io warrant setting aside and conducting new elections to) be with-out merit; the unfair labor practices were serious in nature, affected a sub-slanfial number of employees, and were pervasive in effect.2t In the evenl no exceptions are filed as provided bh Sec. 102.46 of theRules and Regulations of the National Labor Relaiions Board, the findings.conclusions. and recommended Order herein shall. as provided in Sec. 102.48of he Rules and Regulations, be adopted by the Board and become itsfindings. conclusions, and Order. and all objections thereto shall be deemedwaived flir all purposes.(4 SI VIN(I'CNT'S O()SPITI AlaIbol rgi ln/ao Ilill or to cligg i other concerted ;iCtli l-tics for he purpose o' collectie argalining or Ilutual aid)r PolotectloIn.2 lake te ftllol i action siinedIC to eCtl'ectualC thepurposes ot the A\ct(a) I)isestablish and desist fromn recognizing and deailingwAith lhe ( 'ouncil as the representati\ct of Inll emploeesover niplo.!eet grte ances. labor disputes. rates of pa5., ages. hours. or w orking conditions.(b) Post at its premises at Billings. Montana. copies ofthe attached notice marked "Appendix." -Copies of thatnotice. on forms provided by the Regional I)irector Itr Re-gion 19. shall he signed hby a authorized representative ofthe Hospital and posted immediately upon receipt thereof.and maintained for 60 consecutive days thereafter, in con-spicuous places. including all places where notices to em-ploNees are customarily posted. Reasonable steps shall hetaken b) the Hospital to insure the notices are not altered.defl ced. or covered byv other material.(c) Notify the Regional Director for Region 19. in writ-ing. within 20 days from the date of this Order. what stepsthe Hospital has taken to comply with the Order.The elections conducted on October 26. 1977. in Cases19 RC 8497 and 19 RC 8541 are set aside. and the Re-gional Director for Region 19 is directed to conduct newelections when in his judgment the effects of the unfair la-bor practices found herein have been dissipated.:' In the eent Ithis Order is enlrced by .a Judgmen o a United Sates(',urt o, Appeals. he ords In the notlle reading "Posled bh Order of heNational l.abr Relations Board" shall read "Posled Pursuant to a Judgmentof the I. nited States Court of Appeals nltorcing an Order of the NationalI.abor Relations Board"APPENDIXNOTI(' It EMPI OYEtISPositD) BY OR)DER O()F rilNAI()ONAI. LABOR REI.ArioNs BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties participated. the Na-tional Labor Relations Board decided we violated the Na-tional Labor Relations Act, as amended. and prevented ouremployees from exercising a free and uncoerced vote in theelections conducted by the Board on October 27. 1977.among our service and maintenance employees and ourtechnical employees: ordered us to take certain actions andto refrain from taking others: directed its Regional Directorto conduct new elections when the effects of our unfair la-bor practices have been dissipated: and ordered us to postthis notice telling you what we will refrain from doing andwhat we will do to remedy those unfair labor practices andestablish an atmosphere in which a ree and aiir electitonniaxbe conducted. In accordance ,ilth that ()Oder. ou areIds sed that:WIl 1 iI l sol continue to recognize and deal ilththe nlmploees (Council of' St. V Inclent's I lspltal Is therepresentative of our employees oer emploee grie.-ainces. La hor disputes. rates of p!. 'a.ige. hours. orworking conditions or solicit or collect dues on its he-half for remittance to it.WI wttil N(o interrogate our emplo.ees concernintheir or other employees' membership in. support of'. orreasons fior supporting Retail Clerks Union. l.ocal1573. Chartered b the Retail Clerks InternationalUnion. AFL. (10. or an) other labor organization.WlI \ itt. NOI maintain a surseillance of our em-ployees activities on behalf oft the above labor organi-zation or any other labor organization.WIt Ailti. Not solicit our emploces to tell us theircomplaints or grie\ances and either directl\ or nm-pliedly promise to rectit them in order to undermineour employees' support of the above-named or another labor organization.Wl Wlti. NOI threaten our emplo.ees. in the eventthey vote fir representation by the above-named orany other labor organization with loss of benefits, suchas w;age increases. paid vacations. paid holidays andthe like. at least until we and the organization thesselect as their representative enter into a contract cov-ering their rates of pay. wages. hours an:in workingconditions; with discontinuance of our current prac-tices concerning handling their requests for time off.shift preference shift changes. etc.: with loss of theircurrent opportunities for on-the-job training for betterpositions and to perform desired work outside theirregular job duties: with the futility of seeking and se-curing representation b the above-named or any otherlabor organization. since we would not agree upon anynew or increased benefits without a corresponding re-mosal or reduction of existing benefits: and with lossof their and other employees' jobs.Wt- tllt sNot in any other manner interfere in ouremployees' rights to form, join, or assist the above-named or any other labor organization, to bargain col-lectively through the above-named or any other labororganization. or to engage in other concerted activit,for the purpose of bargaining collectively or mutualaid anti protection.WtE ski .t disestablish and refuse to recognize or dealwith the Employees Council of St. Vincent's Hospitalas the representative of our employees over employeegrievances labor disputes. rates of pay. wages. hoursor working conditions.ST. VINCENI'S HOSPIrAI